PER CURIAM.
The Florida Bar has petitioned this Court to amend The Florida Bar Code of Professional Responsibility, DR 2-103(D)(5), by substituting the following new subsection:
5. A plan of group or prepaid legal services or any arrangement whereby individual members of a group are provided *482legal services or access to lawyers through a structured delivery system, provided that the plan or arrangement:
a. Permits no infringement upon the independent exercise of the professional judgment of any lawyer furnishing service thereunder;
b. Permits no violation of the privilege of confidential communications between client and lawyer;
c. Contains no provisions that would require the lawyer providing legal services thereunder to act in derogation of his professional responsibilities;
d. Has been approved by the Board of Governors of The Florida Bar and/or by the Department of Insurance of the State of Florida, as may be required.
The Code of Professional Responsibility, DR 2-103(D)(5), presently governs a lawyer’s participation in a group legal service plan. Under the present rule a lawyer may cooperate with any organization that has procured the approval of the Board of Governors of The Florida Bar to provide group legal services pursuant to Florida Bar Integration Rule, article XIX, and Florida Bar Integration Rule Bylaws, article XVIII, provided his independent professional judgment is exercised in behalf of his client without interference or control by the organization.
Sections 642.011-642.049, Florida Statutes, are known as the “Legal Expense Insurance Act." The purpose of this law is to authorize certification and regulation of certain organizations which provide programs for the payment of the costs of legal services or provide legal services. The Florida Bar retains regulation of group legal service plans which are sponsored by entities that contract directly with a lawyer or firm for the provision of legal services, and the administration and marketing is wholly conducted by the sponsoring organization. The proposed amendment quoted above would permit a lawyer to cooperate with a group legal service plan approved by the Board of Governors of The Florida Bar or by the Department of Insurance of the State of Florida. The proposed amendment would also clarify a lawyer’s obligation to cooperate only with a plan that permits no infringement upon his obligation to his client or to his professional responsibilities.
Upon consideration, the petition is granted. The present DR 2-103(D)(5), Florida Bar Code of Professional Responsibility is repealed and the above-quoted DR 2-103(D)(5) is adopted.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.